Matter of County of Ontario v Gibbs (2022 NY Slip Op 06610)





Matter of County of Ontario v Gibbs


2022 NY Slip Op 06610


Decided on November 18, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 18, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, WINSLOW, AND BANNISTER, JJ.


883 CA 22-00013

[*1]OF THE REAL PROPERTY TAX LAW BY COUNTY OF ONTARIO, PETITIONER-APPELLANT,
vJEFFREY D. GIBBS, RESPONDENT-RESPONDENT. 


JASON S. DIPONZIO, ROCHESTER, FOR PETITIONER-APPELLANT.
LAW FIRM OF AARON M. GAVENDA, ROCHESTER (AARON M. GAVENDA OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Ontario County (Charles A. Schiano, Jr., J.), entered May 27, 2021. The order, inter alia, vacated a default judgment of foreclosure. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: November 18, 2022
Ann Dillon Flynn
Clerk of the Court